     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.1 Page 1 of 12


 1   Michael A. Taibi; Es_g._ SBN 160041
     TAIBI & ASSOcIATES, A.P.C.
 2   750 "B" Street, Suite 2510
     San Diego CA 92101
 3   Tel:(619)354-1798 Fax:(619)784-3168
     Emai1: taibiandassociates@gmail.com
 4
     Attorney for the Plaintiff EDWIN DALLY
 5


 6

 7

                  UNITED STATES DISTRICT COURT
 8              SOUTHERN DISTRICT OF CALIFORNIA
 9
     EDWINDALLY                  Case No. '19CV2002 JLS LL
10                                                 COMPLAINT FOR INITJNCTIVE
                                                   RELIEF.. QAMAGE~ ATTORNEY
11
     Plaintiff,                                    FEES Ar'lu COSTS .rOR
                                                   VIOLATIONS OF AMERICAN'S
12   vs.                                           WITH DISABILITIES ACT; UNRUH
                                                   CIVIL RIGHTS ACT.
13

14   GRH, LLC dba FIFTH AND ROSE,
     RGC, GASLAMP, LLC. and DOES 1-
15
     10, INCLUSIVE.
16

17   Defendants.
18

19
               Plaintiff, EDWIN DALLY (Herein known as "Plaintiff'), files his causes of
20

21   action within this Civil Complaint against Defendant(s), GRH, LLC dba FIFTH
22
     AND ROSE, RGC, GASLAMP, LLC and DOES 1-10, INCLUSIVE., (Herein
23

24
     known as "Defend.ants" and sometimes "Parties" collectively), and would show

25   unto the Court the following:
26

27

28




     1   15   Dally   v   Fifth and   Rose ADA Complaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.2 Page 2 of 12


 1
                               I. JURISDICTION AND VENUE
 2
             I.      This Court has original jurisdiction regarding this matter pursuant to
 3


 4   2U.S.C. Section 1331 and 1343(a)(3) and (a)(4) for claims arising under the
 5
     America with Disabilities act of 1990, 42 USC Section 12101, et seq. The court
 6


 7   also has subsequent state court jurisdiction under the Unruh Civil Rights Act that is
 8
     incorporated into the federal jurisdiction, Chavez v. Suzuki, Case No. 3:05-cv-
 9

10
     1569-BTM, 2005 WL 3477848, at *2 (S.D. Cal. Nov. 30, 2005) (citing Cal. Civ.

11   Code§§ 5J(j), 54.J(d))) and Reyes v Le Parfait Group, LLC, Case No. 3:18-cv-
12
     01290-BTM-NLS (S.D. Cal. Sept. JO, 2019).
13

14           3.      Venue is proper in this court pursuant to 18 U.S.C. Section 139l(b)
15
     and is founded on the fact that the real property and business location, which is the
16

17   subject of this action and located in the District where the Plaintiffs cause(s) of
18
     action arose.
19
             4.      All causes of action based are based on Federal law. Plaintiff was
20

21   denied equal access to Defendants' facility, goods, and services in violation of both
22
     Federal was barred/injured due to violations of the afore-referenced access laws.
23

24                                             II. PARTIES
25
             5.      Plaintiff alleges that Defendants are, and at all times mentioned, was a
26

27
     business, corporation or franchise organized and existing and/or doing business as

28   GRH, LLC dba FIFTH AND ROSE and RGC, GASLAMP, LLC ("FIFTH AND


     2   1:s Dally   v Fifth and   Rose ADA Complaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.3 Page 3 of 12


 1
     ROSE") located at 550 "J" Street, San Diego, California 92101, (herein sometimes
 2

     known as "property"). Plaintiff alleges that Defendants are, and at all times was,
 3


 4   the owner/operator, lessee or lessor of the facility located at the property.
 5
           6.      Plaintiff alleges that DOES 1 through 10 were at all times relevant
 6

 7   lessors, lessees, property owners, subsidiaries, parent companies, employers,
 8
     employees, agents, corporate officers, managers, principals and/or representatives
 9

10
     of Plaintiff. Plaintiff is unaware of the true names and capacities of Defendants

11   sued herein, as DOES 1 through 10, inclusive, and therefore, sues those
12
     Defendants by fictitious names. Plaintiff requests that the Court grant leave to
13

14   amend this complaint to allege the true names and capacities when determined by
15
     whatever source. Defendants and DOES 1 through 10 are hereinafter collectively
16

17
     referred to as "Defendants".

18
           7.      Plaintiff alleges that Defendants at all times have been and are
19
     relevant to this cause of action, the owners, franchisees, lessees, general partners,
20

21   limited partners, agents, employees, employers, representing partners, subsidiaries,
22
     partner companies, joint ventures and/or divisions of the remaining Defendants and
23

24   were acting within the course and scope of that relationship. Plaintiff is further
25
     informed and believes, and therefore alleges that each of the Defendants gave
26

27
     consent to, ratified, and/or authorized the acts alleged of each of the remaining

28   defendants.


     3 Is Dally    v Fifth and   Rose ADA Complaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.4 Page 4 of 12


1
            8.       Plaintiff is a qualified individual with a disability as provided by the
2
     Americans with Disabilities Act of 1990, 42 USC Section 12102, the Disabled and
 3


 4   other rules, codes, and/or statutory measures that refer to the protection of the
 5
     rights of"physically disabled persons". Plaintiff visited the public
 6

 7   accommodations owned and operated by Defendant with the intent to purchase
 8
     and/or use the goods, services, facilities, privileges, advantages, or
 9

10
     accommodations operated and/or owned by Defendant.

11                                              III. FACTS
12
             9.      Plaintiff is mobility impaired and uses a wheelchair. He is classified
13

14   as having a physical impairment, as required by 42 USC Section 12102(2)(A) and
15
     requires a wheelchair for mobility and to gain access to public establishments.
16

17
             11.     On or about April 7, 2018, Plaintiff was denied full and equal access

18
     to FIFTH AND ROSE, owned and/or operated by the Defendants because the
19
     property was inaccessible to individuals belonging to the disabled community who
20

21   use wheelchairs for mobility. Full accessibility was denied due to a lack of access
22
     to the premises. FIFTH AND ROSE is a food service and restaurant facility, a
23

24   business open to the public, a place of public accommodation, and a business
25
     establish open to the public.
26
             Plaintiff attempted to sit in the dining room area but was unable to do so.
27

28   The there was no designated ADA compliant table available for him to be seated.

       · - - .....
     4 1~ Dally v Fifth and Rose ADA Complaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.5 Page 5 of 12


1
     Other non-ADA compliant tables were available to him, but he could not access
 2
     them comfortably or maneuver his wheelchair under them. The table cannot have
 3


 4   a pedestal or four legs as Plaintiffs wheelchair will not fit under the table allowing
 5
     him to be seated safely and easily. The afore-referenced are the only tables that
 6

 7   were available to the Plaintiff at the time of his visits. The ADA requirement are
 8
     as follows: (1) Minimum requirements 5% ADA 4.1.3(18); (2) Clear Space ADA
 9

10
     4.2.4.1; (3) Knee Space ADAAG 4.32.3; (4) Table Height ADAAG 4.32.4;

11   (4)Seating Access Aisles ADA 4.1.3(18); (6) Equivalent Services Decor ADAAG
12
     5.4: (S)Accessible Seating Integrated w/General Seating ADA 4.1.3(18).
13

14         Plaintiff asked an employee of FIFTH AND ROSE if there was alternative
15
     dining room seating available for a disabled person who is confined to a
16

17
     wheelchair, but he was told that was no other dining room seating available that

18
     would accommodate him.
19
           Plaintiff found no designated or alternative dining room seating available for
20

21   a disabled person(s) confined to a wheelchair at the time of his visits to FIFTH
22
     AND ROSE. Plaintiff was unable to gain full use of the dining room seating area
23

24   and was barred from full access to the facilities. He was unable to enjoy the
25
     facilities to which a disabled person is entitled.
26
            Plaintiff attempted to sit in the counter/bar seating but was unable to do so.
27

28   The there was no designated ADA compliant counter available for him to be


     5 1~ Dally v Fifth and     Rose ADA Compl-aint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.6 Page 6 of 12


1
     seated. The non-ADA compliant counter/bar was available to him, but he could
2
     not access it safely and easily. The counter/bar was too high for him to set his
3

4    drink or food. Plaintiff is confined to a wheelchair and is not able to lift himself or
5
     stand from the wheelchair. He has limited upper body and wrist mobility. The
 6


 7   counter/bar must have a "drop-down" area that is ADA complaint and meets ADA
 8
     standards to allow disabled persons confined to a wheelchair accessibility. The
 9

10
     ADA requirement are as follows: (1) Counter height requirements 5% ADA

11   4.32.4; (2) Knee Space ADAAG 4.32 ... 3 & 4; (3) Counters ADAAG 4.2.4 &
12
     4.32.2; (4) Clear space adjoins accessible route ADAAG 4.2.4.2 & 4.32.2;
13

14         Plaintiff asked an employee of FIFTH AND ROSE if there was alternative
15
     counter/bar seating available for a disabled person who is confined to a wheelchair,
16

17
     but he was told that was no other counter/bar seating available that would

18
     accommodate him.
19
            Plaintiff found no designated or alternative counter/bar seating available for
20

21   disabled person(s) confined to a wheelchair at the time of his visits to FIFTH AND
22
     ROSE. Plaintiff was unable to gain full use of the FIFTH AND ROSE counter/bar
23

24   seating area and was barred from full access to the facilities. He was unable to
25
     enjoy the facilities to which a disabled person is entitled.
26
            On or about April 7, 2018, Plaintiff mailed a letter to FIFTH AND ROSE
27

28   advising the establishment owner/operator that he was unable to gain access to the


     6 13 Dally v Fifth and     Rose ADA Complaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.7 Page 7 of 12


1
     facility due to the lack of accessibility for disabled persons. {See Exhibit "A"
2
     Attached). Plaintiff returned for a subsequent visit after his initial visit but found
3


 4   that the outdoor/patio seating was still not ADA compliant nor was the counter/bar
 5
     seating.
 6


 7          Plaintiff desires to return and patronize FIFTH AND ROSE but is barred
 8
     from fully accessing the premises until Defendants cure the violations. Plaintiff
 9


10
     occasionally patronizes business in the immediate area, and he would like to return

11   and patronize FIFTH AND ROSE in the future.
12
            Defendant(s)s are required to modify any discriminatory policies, practices
13

14   and procedures to avoid discriminating against people with disabilities, including
15
     Plaintiff.
16

17
            12.     Defendants' discrimination caused Plaintiff to experience discomfort

18
     and embarrassment.
19
            13.     The conduct of Defendants has and will cause Plaintiff to be barred
20

21   from access to the facilities through Defendants' failure to provide full and equal
22
     access to Plaintiff and denying him enjoyment of the facilities. Therefore,
23

24   Defendants are in violation of the ADA Law and Accessibility
25
     Guidelines("ADAAG") and/or, other applicable codes, statutes and/or other
26

27
     regulations.

28




     7 Is Dally     v Fifth and   Rose ADA Complaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.8 Page 8 of 12


 1
            14.   Plaintiff alleges that Defendants have continued to operate a business
 2

     open to the public that is inaccessible to him and other individuals with disabilities.
 3


 4   Pursuant to 42 USC Section 12188(a), Defendants are required to remove barriers
 5
     to their existing facility. Plaintiff further alleges that removal of the barriers
 6

 7   described in this complaint is readily achievable and can be removed with minimal
 8
     difficulty or expense. Or, equivalent facilities may be provided without much
 9

10
     difficulty or expense. Defendants are also required to modify any discriminatory

11   policies, practices and procedures to avoid discriminating against people with
12
     disabilities, including Plaintiff.
13

14          15.    Plaintiff alleges that the discriminatory policies, practices and
15
     procedures, precluding him and other disabled persons from full access of the
16

17
     public accommodations will continue to exist for any future visits, which will

18
     result in future discrimination of Plaintiff and other disabled persons in violation o
19
     the Americans with Disabilities Act.
20

21                           IV. FIRST CLAIM FOR VIOLATION
22
                          OF AMERICANS WITH DISABILITIES ACT
                                42 USC SECTION 12101, et seq.
23

24          16.    Plaintiff alleges and incorporates by reference each and every
25
     allegation contained in paragraphs 1 through 15, inclusive as set forth herein.
26
            17.    Plaintiff was denied full and equal access to Defendants' goods,
27

28   services, facilities, privileges, advantages, or accommodations within a public


     8 1~ Dully   v Fifth and    Rose ADA C'omplaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.9 Page 9 of 12



1    accommodation owned, leased and/or operated by Defendants, in violation of 42
2
     USC Section 12182(a). Therefore, Plaintiff was subjected to discrimination and is
3


 4   entitled to injunctive relief pursuant to 42 USC Section 12188 as a result of the
 5
     actions or inaction of Defendants.
 6

 7         18.     Plaintiff seeks an injunctive order requiring compliance with federal
 8
     access laws for all access violations that exist at the property, requiring removal of
 9

     architectural barriers and modification of policies, practices, and procedures, and
10

11   other relief as the Court may deem proper.
12
            19.    Plaintiff also seeks any other order that will redress the discrimination
13

14   to which he has been subjected, is being subjected and/or will be subjected.
15
           20.     Plaintiff alleges that based on the facts placed in this complaint,
16

17
     Defendants did, and continue to, discriminate against Plaintiff and persons

18   similarly situated by denying disabled persons full and equal access to the facility
19
     to purchase goods, services, facilities, privileges, advantages or accommodations
20

21   within a public accommodation.
22
            21.    Plaintiff alleges that Defendants' actions constitute a violation of his
23

24   rights occurred and that he suffered difficulty, discomfort and embarrassment
25
     because of his denial to full and equal access as stated above. Plaintiff is also
26
     entitled to and is requesting attorney's fees and costs.
27

28




      9 I~ Dully   v Fifth and   Rose ADA Complaint
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.10 Page 10 of 12



 1
            22.     At all times relevant herein, there was in effect the Americans with
 2

     Disabilities Act, of which require that public accommodations and facilities
 3


 4   provide services to people with disabilities that are equal and not inferior to the
 5
     services provided to patrons who are not physically disabled.
 6


 7          23.     Defendants owe Plaintiff a mandatory duty to provide him full and
 8
     equal access to accommodations, advantages, facilities, privileges and services of
 9

10
     all business establishments. Plaintiff is a member of the class of individuals who

11
     are protected under these statutes.
12
            24.     As a proximate result of the actions or inactions of Defendants,
13

14   Plaintiff encountered embarrassment and discomfort as a result of the barriers that
15
     ADA Law is designed to prevent.
16

17          25.     Defendants have a duty to exercise ordinary and reasonable care as set
18
     forth above.
19
            26.     Defendants have failed to exercise ordinary and reasonable care as set
20

21   forth above.
22
            27.     As a result of Defendants' failure to exercise ordinary and reasonable
23

24   care Plaintiff was unable to gain access and enjoy the facilities.
25
            28.     As controversy exists, Plaintiff alleges that Defendants' property is in
26

27
     violation of Title III of the Americans with Disabilities Act and Accessibility

28   Regulations.


     10 I~ D a t I y v F i ft b and   R o st~ AD A Co m p ! a int
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.11 Page 11 of 12



1                             V. FIRST CLAIM FOR INJUNCTIVE RELIEF
2
              29.    Plaintiff alleges and incorporates by reference each and every
3

4    allegation contained in paragraphs 1 through 28, inclusive as set forth herein
5
              30.    Plaintiff will suffer irreparable harm unless Defendants are ordered tp
6

7
     remove architectural barriers at Defendants' public accommodation, and/or to
 8
     modify their policies, practices, and procedures regarding accommodating people
 9


10
     with disabilities.

11            31.    Plaintiff seeks injunctive relief to redress his injuries.
12
      V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13      RIGHTS ACT AND THEREFORE, CLAIM DAMAGES, ATTORNEY
14       FEES, AND COSTS (On behalf of Plaintiff and against all Defendants)
                  PURSUANT TO CAL. CIV. SECTIONS 51-53.
15

16            32.     Plaintiffrepleads and incorporates by reference, as if fully set forth
17
     again herein, the allegations contained in all prior paragraphs of this complaint.
18

19            33      Therefore, since the Defendants violated Plaintiffs civil rights under
20
     the ADA, they also violated his civil rights under the Unruh Civil Rights Act and
21

22
      are liable for damages pursuant to Civil Code Sections 51(t), 52(a).

23            34.     Violations of Plaintiffs civil rights under the Unruh Civil Rights Act
24
      resulted in difficulty, discomfort, and embarrassment for him, and therefore, the
25

26    Defendants are also each responsible for statutory damages, i.e., a civil penalty
27
      pursuant to Civil Code of Procedure Section 55.56(a)-(c).
28




      11 I'   D a ! Iy v   F i ft h an d   Ro st~   AD A   Co m p l a i n t
     Case 3:19-cv-02002-JLS-LL Document 1 Filed 10/18/19 PageID.12 Page 12 of 12



1
                                            JURY TRIAL DEMAND
2
                     Plaintiff hereby requests a Jury Trial in this matter.
3


4                                                  CONCLUSION
5
             WHEREFORE, Plaintiff prays for a judgment against the Defendants, GRH,
 6

 7   LLC dba FIFTH AND ROSE, RGC, GASLAMP, LLC, and DOES 1-10,
 8
     INCLUSIVE.
 9

             1. ·    An order enjoining Defendants from violating disabled access laws of
10

11   the United States pursuant to ADA Law Title III;
12
             2.      An order that the Court declare the respective rights and duties of
13

14   Plaintiff and Defendants as to the removal of architectural barriers at defendants'
15
     public accommodation and/or as to the modification of discriminatory policies,
16

17
     practices, and procedures;

18                   An order awarding plaintiff Injunctive relief, compelling Defendants
             3.
19
     to comply with the Americans with Disabilities Act;
20

21           4.      An order awarding Plaintiff reasonable attorney fees and costs;
22
             5.       An order awarding damages under state court Unruh Civil Rights Act;
23

24           5.       An order awarding such other relief as the Court deems proper.

25

26    Dated: 10/17/2019
                                              MICHAEL A. TAI l, Esq
27
                                              Attorney for Plaintiff
28                                            EDWIN DALLY


      12 I' D a l I y v F i ft h a n d R o s e A D A C o m p I a i n t
